PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/949,615
Filing Date: 10 Apr 2018
Appellant(s): Moravek et al.



__________________
Joel Watkins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 4/8/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 11/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. (Appeal Brief page 17-19) the appellant argues “the Examiner has not met her burden in establishing a prima facie case of obviousness because the prior art does not objectively teach or suggest all of the recited claim elements, arranged as
delineated in the claims.”; page 18: “(a) Farwell does not discloses all that is alleged”; page 19: “As previously argued, Farwell discloses a method for classifying a subject's responses as guilty /not guilty, and employs a stimulus-response approach, based on a pre-designed set of stimuli or questions…Applicants respectfully submit that this is not analogous to the present invention, as Farwell is only determining one cognitive state (guilty /not guilty), and the present invention does not utilize a stimulus, nor measure sensor signals responsive to said stimuli.”
Examiner Answer to A. the examiner respectfully does not agree. 
First, the examiner would like to refer to an important key and essential factor of this argument, the key factor is: The Claim Language. Based on the claimed language, the scope of the claim is determined in terms of the intended use which arts being analogous or not. Moreover based on the claimed language, the scope of the claim is determined, i.e. the broadest reasonable interpretation along with the metes and bounds of the claims which determines the meaning of the claimed limitations. Thus based on such aspect, the argument will be determined and considered whether being legitimate or moot, based on the fact if such argument pertains the claimed language or not. 
Second, the appellant attributes the reason of the prior art Farwell being non-analogous, is that it does not teach the limitations of the claimed language; yet the examiner would like to notify that the Claimed Language lacks any specificity that justifies the appellant allegations. 
Third, the appellant argues that Farwell teaches determining a cognitive state using a stimuli, and argues that such limitation has not being claimed, however, the claimed language does not specify at all any limitation that precludes the use of Farwell or the interpretations of the limitations/ scope. The language claims “a plurality of cognitive states” and claims “first and second signals SS1 and SS2”, wherein “both signals SS1 and SS2, are described as being based on physiological model”. No other specificity has been claimed, no intended use, no field of endeavor has been claimed, no specific limitation that defines a specific physiological model, or how such model is being measured/ sensed. 
Fourth, since the claimed language does not specify or limit the scope of the claim to a defined intended use or field of endeavor, nor provide what the physiology model is, nor provide the conditions of determining or measuring such model, then the broadest reasonable interpretation is applied MPEP 2111 “Claims must be given their Yet it is very important to distinguish between interpreting the claimed language in light of the specification from importing limitations from the specification; the specification is used as a dictionary and for clarification purposes, MPEP 2111.01 II, “it is improper to import claim limitation from the specification”. 
Fifth, based on the claimed language, the limitations of the first signal SS1 is disclosed in Farwell as in the Final Office Action hereinafter referenced as FOA, page 4 by [0140-0143] and fig 1, “breathing and/or being awake measurement” i.e. if the person being awake/ not dead/ not under the influence of a certain drug, and breathing normally, and/or the measurement of the persons eye (based on the eyelid position), indicating whether the person is awake and responsive, knowing that the sensors [0160-0161] and claims 23-26 the corresponding “appropriately sensitive sensors” are used to determine the desired signals”. Such limitation satisfies the claimed language of the first signal being based on a physiology model. Similarly, FOA page 4, illustrates the exact interpretation of SS2 [0140-0143] and claim 42-50 “pupil measurement and/or brain activities”. Such limitation satisfies the claimed language of the second signal being based on a physiology model. 
Sixth, since the claimed language does not specify a defined technique of acquiring the data of the signal based on physiology model, then the use or lack of use of stimuli, does not change the fact that the first and second signals based on physiology model, have been accumulated as claimed. Knowing that Farwell at least in [0141-0143] discloses many/ plurality of signals based on physiology models which 
Bottom line, the examiner has provided within this response/ answer, the reason of the claim interpretations, and she has referred to the exact interpretations applied in the FOA based on the claimed language and complying with the rules of the MPEP, thus the allegation of the prior art Farwell being non-analogous and does not teach the claimed language has been overcome.

B. (Appeal Brief page 20, lines 1-8) the appellant argues “There is no teaching in Farwell regarding utilizing/analyzing the signals from the biometric sensors individually”
Examiner Answer to B, the examiner respectfully does not agree, and would like to refer to such argument as moot as it does not pertain the claimed language 2145 IV, “arguing limitations that are not claimed”.  In addition, the “appropriately sensitive sensors” are disclosed in [0160-0161]. 

C. (Appeal Brief page 20 lines 9- 17), The appellant argues “Significantly, Farwell does not distinguish between an objective and a subjective marker.”
Examiner Answer to C, the examiner respectfully does not agree. 
First, The examiner clearly specified what is subjective and what is objective in the FOA as follows: FOA page 4, “[0141-0143] wherein the eye easement/ being awake and/or breathing, has to be within an objective defined range applied on all the subjects/ individuals under test, as they all should be awake and breathing normally, not under a certain drug influence or having a certain medical problem that results in an abnormal breathing.” As seen above if the condition should be applied to all subjects/ individual, then it is objective, and does not differ from one subject/ individual to another, as All of the individuals, each and every one has to be awake, breathing normally and responsive when being interrogated. 
Second, the subjective marker has been clearly identified and explained in the FOA page 5 which is recited here for convenience: “[0004] and [0006] "if there is no marked response", "may elicit a marked response" it means the response to be judged based a defined range/pattern and comparison ranges see and [0156-0158] [0009-0021]. Moreover, such response could be based on events that have been seen by the subject as in [0092] i.e. it is subjective. Moreover, see [0142] "pupil diameter', "brain activities" see claim 14 along with other biometric aspects reveals a specific pattern based on the individual response and condition. Moreover, [0160] and [0141-150] and claim 14, wherein the heart rate, skin temperature and other personal parameters are subjective as they are uniquely applied to that specific individual. See claims 42- 50, and see [0034] "A psychophysiological response to the stimuli is measured and classified. The presence or absence of information is determined from the classification.", also see [0039] "truthful or deceptive".) 
Third, there is no clear definition of the limitation “marker” in the specification, thus any pattern, signal shape that matched a defined conditions and ranges is interpreted as a marker, knowing that heart response/EKG and brain activities EEG are computerized signals with corresponding patterns and shapes taken via defined sensors/ technical devices. 
Bottom line, both aspects objective marker as applied to all individuals (being awake responsive, and breath normally), and the subjective marker as each individual has his/her own personal physiological response, have been disclosed and explained clearly in the FOA. At least the brain fingerprint of each individual under test [0156-0157] is one example of many, the given example does not limit the other examples provided and/or included in the paragraphs cited in the FOA. 

D. (Appeal Brief page 20 lines 17- its span on page 21) the appellant argues “An example objective marker is "eyes open," identified from a sensor signal 13 for eyelid position biometric data 11 and subjective markers refer to features or patterns that can be identified in a sensor signal 13 that tend to vary from a first subject to a second subject (perhaps with a degree of overlap between subjects). [0036], the human physiology models are defined as rules and models with broad and all- inclusive ranges and threshold expectations for respective biometric data 11. For example, a normal resting respiratory rate is a range between 12 and 20 breaths per minute, so a sensor signal 13 that is within that range passes a first level validation.”; Farwell does not teach or suggest creating the association between the objective marker and the subjective marker.”
Examiner Answer to D. the examiner respectfully does not agree, just because the appellant provides examples from the specification, that does not change the fact that such examples specifically belong to the specification and has nothing to do with the claimed language. Thus such argument is moot based on MPEP 2145 VI arguing limitations that are not claimed, please see the interview summary dated on 

E. (Appeal Brief page 21 lines 16- its span on page 22) the appellant argues “(b) Mathan does not make up for Farwell deficiencies”; “However, element (e) in the present invention and claim language uses the adaptive filtering in a novel loop, or series of sequential steps, in the algorithm, where subjective markers form subject-specific baselines.”; “It is not clear how Mathan combines with Farwell to arrive at the present claims, as Farwell does not distinguish individual biometric signals or disclose any methodology for how a first biometric signal and a second biometric signal would be used to meet the "objective marker" and "secondary marker" criteria of the present claims.”
Examiner Answer to E. The examiner respectfully does not agree. 
First, there are no deficiencies as alleged by the appellant, as verified by the examiner at least in the answers above and the FOA, thus there is no need for the secondary prior art to be considered under such aspect. In other words, the examples and explanations provided by the appellant of Mathan teaches transforming subjective aspect to an objective, is irrelevant and extraneous, as the subjective and objective marker, each is disclosed in Farwell based on the claimed language, as explained above and in the FOA page 4-7. 
Second, the combination between the primary prior art Farwell and the secondary prior art Mathan, is clear and precise, as such combination ONLY pertains the missing part/ limitation which is the adaptive data filtration applied on cognitive state based on physiology model. Such aspect is applied in Mathan “adaptive data filtering utilizing machine learning aspect”, and well-known in the art of determining cognitive and physical states, and would provide advantage to the teaching of Farwell as it would provide accurate and reliable outcome utilizing an improved filtering technique rather than the conventional techniques. 
Third, the examiner clearly indicated that the technique of adaptive filtering is commercially available and applicable within the art at least on the last part of FOA page 6 and its span on page 7, Mathan [0075-0076] and wherein such aspect is applied on the same field of endeavor of determining cognitive and physical states. 
Fourth, the motivation statement of combination is clear and precise as no suggested combination has been sought other than the adaptive filtering utilizing the machine learning aspect; the motivation of FOA page 7, is recited here for the readers convenience. “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known and effective machine learning and adaptive filtering of Mathan to the classification process of Farwell, wherein such implementation would provide accurate, reliable and demonstrate very good small sample size accuracy and fast convergence to the true data statistics (Mathan [0025-0026]). One of ordinary skill in the art would appreciate such well-known filtering process to become part of the classification process of Farwell, in order to attain the same results yet with higher accuracy (KSR).” 
Fifth, the rest of the details on page 22 of the appeal brief, is moot as it does not pertain to the rejection nor the suggested combination of simply applying a well-known technique of adaptive filtering utilizing machine learning, in order to attain the expected results, yet with higher accuracy and improved results KSR 2141 II D “applying a known technique to a known device (method, or product) ready for improvement to yield predicted results. 
Sixth, the appellant refers to a bodily combination, yet this isn’t what has been sought or applied within the applied combination as explained, thus the appellant’s assumption and allegations are not valid based on MPEP 2145 III “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).”

F. (Appeal Brief page 22 lines 15- its span on page 23) the appellant argues “the adaptive filtering method in Mathan detects a loss of attention (e.g., from eye movements, head movements and EEG) almost instantly the information is obtained almost at the same time as the change in cognitive state. This is fine for signals that change abruptly and in short periods of time. However, a technical problem not solved by Mathan is that, in signals in which a cognitive state transition is slow (such as ECG and heart-rate variability, body movements or breathing patterns), the signal must be detected/analyzed for a longer period of time (the "epoch" of the present invention) to capture the cognitive state change. As a result, with solutions like the method of Mathan, a state change in the epoch is always delayed, in a worst case, by the length of the epoch - this may be even several minutes. For applications that monitor a person in a safety-critical task, this is too long for a response.”
Examiner Answer to F. the examiner respectfully does not agree, and would like to refer to such argument as moot as it doesn’t pertain the claimed language, since neither the intended use and the field of endeavor has been specified in the claimed language, nor the value/ time period for the epoch is provided, nor the aspect of being critical in terms of time or action is provided, then such argument is moot as it doesn’t pertain to the claimed language. Moreover, the argument of being relevantly delayed based on what intended use? Or what application? Or what time limit of the epoch and what is considered safe or not? None of such aspects has not been provided then such argument is moot based on MPEP 2145 VI “arguing limitations that are not claimed.”

G. (Appeal Brief page 23) appellant argues “ (c ) The Farwell/Mathan combination fails to teach all the claim elements”
Examiner Answer to G. This argument is merely a conclusory statement unaccompanied by evidence from the record, and the examiner respectfully does not agree, and would like to refer to the Examiner Answers A-F above.

H. (Appeal Brief page 23-24) appellant argues “B. independent claims 1,8, and 16 are not obvious”
Examiner Answer to H. This argument is merely a conclusory statement unaccompanied by evidence from the record, and the examiner respectfully does not agree, and would like to refer to the Examiner Answers A-F above.

I. (Appeal Brief page 25) the appellant argues “The algorithm of the present invention splits the epoch into sub-intervals. Each sub-interval is analyzed independently and provides results. If there is a cognitive state change it may be recognized much earlier in subinterval data. In that case, such a conflict is timely detected and analyzed to assess whether the change in sub-interval data is strong enough to override current epoch state assessment. If so, a cognitive state change is detected, otherwise few more subintervals may be needed to flip the epoch state. The detection and evaluation of conflict between a short sub-interval and a long epoch is a presented solution to the problem of delay in signals with slow state change propagation. Neither Farwell nor Ma than disclose these features.
Examiner Answer to I. the examiner respectfully does not agree, simply just because the appellant has provided further features attributed to independent claims, that does not mean that the appellant provides any justification and/ or clarifications to support his/her alleged deficiencies, thus such argument is moot based on MPEP 707.07 (a), 37 CFR 1.111 (b) “mere allegation”.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865   
6/2/2021                                                                                                                                                                                                     

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865         
                                                                                                                                                                                               

/DEAN A Reichard/
Quality Assurance Specialist, Technology Center 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.